Citation Nr: 9905305	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  93-02 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for hidradenitis 
suppurativa, currently evaluated as 30 percent disabling.  

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty for training from May 1969 
to November 1969.

This appeal arises from a August 1990 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  In October 1994 the Board of Veterans' 
Appeals remanded the veteran's claims to the RO for further 
development.  The requested development has been accomplished 
to the extent possible and the claims have been returned to 
the Board for appellate consideration.  


REMAND

The veteran has reported that he received treatment at 
Michael Reese Hospital from October 1977 to March 1978; from 
October 1979 to January 1980; and from November 1980 to March 
1981.  He has submitted copies of various medical records 
which indicate that underwent surgery at this facility in 
January or February 1978 and that he had resection surgery of 
the perineal area in November 1980.

A VA examination in December 1982 reflects that the veteran 
reported that he had had boils on his buttocks, underarms, 
the back of his neck, and the facial area.  It was reported 
that the condition recurred four times a year.  When the 
condition was active, he could not sit down or walk.  He had 
three active facial abscesses.  Examination revealed highly 
pitted areas of the face.  He also had one to one and one 
half inch wide scars of the buttocks and perineum as a result 
of the excision of lesions.

In February 1984 a VA dermatology examination reflects that 
the veteran reported that he had one to two boils every month 
that were painful and prevented him from working.  He had the 
glands removed from both axillae and the anal region, but 
still had recurrences in these areas.

In March 1984 the veteran had an abscess drained.  He had a 
draining sinus in the right inferior auricular area where an 
abscess was drained two days previously.

A VA dermatology examination performed in December 1984 
reflects that the veteran stated that the lesions were 
forming more rapidly and causing severe pain.  The pain left 
him bedridden and unable to walk or perform any work until 
they subsided or were surgically removed.  The examiner noted 
a history of hidradenitis suppurative flare ups every one to 
two months.  Physical examination revealed that the left 
groin had pustules forming.  Both the gluteal cheeks had 
surgical scars.  The post nuchal area and right lateral 
auricular areas were all involved and active.  The axillae 
revealed scarring and chronic symptoms.  The impression was 
severe debilitating hidradenitis suppurativa.  

A November 1985 VA dermatology examination found active 
lesions on the left buttock, with drainage.  

In February 1986 a VA dermatology examination found several 
painful nodules on the left axilla.

VA records in July 1986 noted one tender lesion in the right 
groin.  There were two cystic lesions on the face.  

VA records from July 1987 revealed dry areas of 
hyperpigmentation in the left axilla.  There were two well 
healed scars.  The groin had a moist region with a small 
nodule on the left aspect of the scrotum.  It was tender to 
the touch.  In the area of his anus he had numerous well 
healed scars.  

In August 1987 the veteran had inflammation in the rectal and 
groin area.  For three weeks he had symptoms with a severe 
burning sensation.  He had severe itching under his left 
armpit for three weeks.  He had difficulty with sitting and 
walking.  

VA hospital records from August 1987 reveal that the veteran 
had a small fluctuant area of the left perirectal area.  He 
had incision and drainage of two fluctuant areas with return 
of about one cubic centimeter of purulent material from each.  

A VA examination in September 1987 found chronic inflammatory 
changes and deep seated cysts in the groin and axillary area.  
There were surgical scars on the buttocks.  There were areas 
of hyperpigmentation on the groin and axilla.  The assessment 
was chronic debilitating, but not life threatening, 
dermatoses that required surgical excision for definitive 
treatment of hidradenitis suppurativa.  

A note from the veteran's VA physician dated in July 1988 
stated that he should not sit or stand for prolonged periods.  
An examination of the veteran revealed a tender two 
centimeter in diameter nodule on the left buttock.  The 
assessment was exacerbation of hidradenitis of the left 
buttock and eczema of the extremities that was now pruritic.  

VA dermatological examination in July 1989 revealed a nodule 
behind the right ear and nodules on the buttocks and left 
groin.  

Hospital reports from the VA in March and April 1990 noted an 
excision of hidradenitis of the left groin.  Examination 
revealed tenderness, induration and draining of purulent 
exudate from a six centimeter in diameter area in the left 
groin.  

VA records of hospitalization from October and November 1990 
reveal treatment for recurrent hidradenitis of the buttock.  
The veteran had a 2x2 centimeter fluctuant mass at the left 
anterior perineal area.  A wide excision was performed.  

December 1990 VA records revealed healed surgical scars of 
the buttock and left groin.  He was slightly boggy in the 
inner buttock.  There was no erythema.  The veteran jumped at 
slight touch, anywhere in a two centimeter area.  The area 
behind the scrotum was now healed without drainage.  

VA records from January 1992 revealed a tender fluctuant 
nodule in the right inguinal region.

In June 1992 the veteran reported a painful boil on the right 
buttock for three days.  Examination revealed tenderness on 
the right buttock with no fluctuance.  Needle aspirate was 
negative.  

At a July 1992 VA skin examination, the veteran reported a 
flare-up on the right and left buttocks.  Objectively no 
pustules were found on the buttocks.  There was a scarred 
intergluteal area.  There were several papular lesions in the 
axilla. 

In January 1993 VA records revealed that the veteran had 
lesions on his face.  The veteran denied systemic symptoms.  
The examiner diagnosed acne and hidradenitis suppurativa.  
The veteran was hospitalized for three days.  VA records, two 
weeks after the veteran was discharged from the hospital, 
noted that he was doing better and the wound on his buttock 
was healed without fluctuance.  

A VA examination was performed in October 1994.  The veteran 
reported that he was unable to sit for a time because of 
severe pain.  His condition also aggravated him when he 
stood.  The examiner noted no nervous manifestations of the 
skin disorder.  The disorder affected the groin folds and 
perirectal area with diffuse linear inflamed scars.  Some 
scars were not inflamed.  He had linear hypertrophic plaques 
with inflamed scars.  The scared red areas flared up four 
times a year.  

March 1995 VA records included complaints of very painful 
boils between the buttocks and under the left arm.  He had 
difficulty sitting and was unsteady on his feet.  He had a 
one centimeter tender nodule in the left axilla.  It was 
aspirated with no pus.  The right buttock was also tender 
with an area of fluctuance.  

In May 1996 a VA consult included a report of a large eight 
by one centimeter lesion on the medial aspect of the left arm 
without invasive infection.  The 
veteran was scheduled for an excision.  

A VA history taken in June 1996 revealed a history of 
hidradenitis suppurative of the left axilla, groin and 
perineum.  The veteran had presented for excision and skin 
grafting of the left axillary region.  Other areas were 
quiescent.  He denied recent fever cellulitis.  An excision 
of the left axilla hidradenitis and coverage with a split 
thickness skin graft from the left thigh was performed.  

A VA examination was performed in May 1997.  The veteran 
complained of pain and tenderness when the disease was 
active.  He had undergone surgical treatment of the left 
axillae in August 1996 at the VA with a skin graft.  He had 
surgery in the groin three times and in the buttock region 
nine times.  Examination revealed a skin graft on the left 
upper arm adjacent to the left axilla.  Color photograph were 
taken and are of record.

A VA social and industrial survey completed in May 1997 
reflects that the veteran reported that his only income 
consisted of his VA compensation of $475 per month.

A vocational rehabilitation evaluation completed in September 
1997 reflects that the veteran reported that he had been 
unemployed since 1977 and relied upon his VA benefits and 
Social Security benefits ($479.00 per month) for financial 
support.

Thus, it appears that after the May 1997 social and 
industrial survey, the veteran began to receive Social 
Security benefits.  If the benefits he receives from the 
Social Security Administration are based upon disability, the 
records utilized by this agency may contain information which 
would tend to support his claims for an increased rating for 
his skin disorder and for a total rating based on 
unemployability.  The United States Court of Veterans Appeals 
(Court) has held that "[w]hen VA is put on notice prior to 
the issuance of a final decision of the possible existence of 
certain records and their relevance, the BVA must seek to 
obtain those records."  Murincsak v. Derwinski, 2 Vet. App. 
363, 373 (1992).  The Court has also stated that "[a]s part 
of the Secretary's obligation to review a thorough and 
complete record, VA is required to obtain evidence from the 
Social Security Administration, including any decisions by 
the administrative law judge, and give that evidence 
appropriate consideration and weight."  Id. at 372; see 
Collier v. Derwinski, 1 Vet. App. 413, 417 (1991); Hayes v. 
Brown, 9 Vet. App. 67, 74 (1996).

Additionally, the veteran reports that he has flare-ups 
approximately every two months.  Those flare ups have on 
occasion been noted to be debilitating.  On many occasions 
the skin disorder results in difficulty sitting, standing or 
walking for prolonged periods.  On numerous occasions the 
skin disorder was of such severity that the lesions had to be 
excised.  The areas were of such size that on more than one 
occasion skin grafts were required after the lesions were 
excised.  There is no question that on those occasions the 
skin disorder was of such severity that the veteran's 
movements and activities would be impaired.  Nevertheless on 
many occasions the flare ups were not of such severity that 
surgery was required or that impairment in movement resulted.

The veteran's hidradenitis suppurativa is currently rated as 
30 percent disabling by analogy to eczema under Diagnostic 
Code 7899-7806.  The next higher rating under Diagnostic Code 
7806 requires ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptional repugnance.  Inasmuch as the above cited evidence 
reflects involvement of various areas of the veteran's body, 
a medical determination as to whether or not the hidradenitis 
suppurative is productive of systemic manifestations would be 
helpful.

Accordingly, the case is REMANDED for the following:

1.  The RO should contact the veteran, 
and afford him the opportunity to present 
any additional evidence he believes is 
pertinent to the issue on appeal.  The 
veteran should be requested to clarify 
whether or not he is receiving benefits 
from the Social Security Administration 
and if so, whether such benefits are 
based upon disability.  A reasonable 
period of time should be afforded for the 
veteran to respond.

2.  If the veteran indicates that he has 
been awarded Social Security disability 
benefits, or if he fails to reply, the RO 
should request from the Social Security 
Administration the records pertinent to 
any claim the veteran has filed for 
Social Security benefits, to include the 
medical records relied upon concerning 
that claim.  The RO should document all 
efforts to obtain such documents, and 
associate all records received with the 
claims folder.

3.  The RO should obtain records 
regarding the veteran's August 1996 skin 
graft at a VA hospital as well as up-to-
date VA medical records for the veteran.

4.  The RO should refer the records in 
this case to an appropriate medical 
specialist for an opinion as to whether 
or not the veteran's hidradenitis 
suppurative is productive of systemic 
manifestations.  The medical specialist 
should be specifically requested to 
review the above historical summary of 
the veteran's condition and the color 
photographs taken in May 1997, in 
addition to the clinical data contained 
in the claims folder.

5.  After completing any additional 
development deemed necessary, the RO 
should review the claims folder to insure 
that the above development has been 
completed.  The RO should then 
readjudicate the issues on appeal in 
light of any additional evidence added to 
the records assembled for appellate 
review.

If the benefit sought is not granted, the veteran should be 
furnished a Supplemental Statement of the Case and an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if in order.  
The RO should ensure that the records returned to the Board 
include the Counseling/Evaluation Rehabilitation folder.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

